Graubard Miller The Chrysler Building 405 Lexington Avenue New York, N.Y. 10174-1901 (212) 818-8800 (212) 818-8881 (212) 818-8638 email address jgallant@graubard.com June 20, 2014 VIA FEDERAL EXPRESS AND EDGAR Angela McHale, Esq. Senior Counsel Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Sino Mercury Acquisition Corp. Confidential Draft Registration Statement on Form S-1 Submitted May 16, 2014 CIK No. 0001608269 Dear Ms. McHale: On behalf of Sino Mercury Acquisition Corp. (the “Company”), we respond as follows to the Staff’s comment letter, dated June 12, 2014, relating to the above-captioned Confidential Draft Registration Statement on Form S-1 (“Registration Statement”). Captions and page references herein correspond to those set forth in the amended Confidential Draft Registration Statement, a copy of which has been marked with the changes from the original Confidential Draft Submission.We are also delivering three (3) courtesy copies of such marked amended Confidential Draft Registration Statement to Sandra B. Hunter. Please note that for the Staff’s convenience, we have recited each of the Staff’s comments and provided the Company’s response to each comment immediately thereafter. Securities and Exchange Commission Page 2 June 20, 2014 General 1. Please provide us with copies of any graphics, maps, photographs, and related captions or other artwork including logos that you intend to use in the prospectus. Such graphics and pictorial representations should not be included in any preliminary prospectus distributed to prospective investors prior to our review. The Company does not intend on using any graphics, maps, photographs, artwork or logos. 2. Please provide us with support for all quantitative and qualitative business and industry data used in the registration statement. The requested information should be filed as EDGAR correspondence or, alternatively, should be sent in paper form accompanied by a cover letter indicating that the material is being provided pursuant to Securities Act Rule 418 and that such material should be returned to the registrant upon completion of the staff review process. We have attached the requested information as Exhibit A to this letter which is being filed via EDGAR correspondence as requested. 3. Please supplementally provide us with copies of all written communications, as defined in Rule 405 under the Securities Act, that you, or anyone authorized to do so on your behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Similarly, please supplementally provide us with any research reports about you that are published or distributed in reliance upon Section 2(a)(3) of the Securities Act of 1933 added by Section 105(a) of the Jumpstart Our Business Startups Act by any broker or dealer that is participating or will participate in your offering. We will supplementally provide the Staff with copies of all written communications, as defined in Rule 405 under the Securities Act, that the Company, or anyone authorized to do so on its behalf, presents to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Similarly, we will supplementally provide the Staff with any research reports about the Company that are published or distributed in reliance upon Section 2(a)(3) of the Securities Act of 1933 added by Section 105(a) of the Jumpstart Our Business Startups Act by any broker or dealer that is participating or will participate in this offering.To date, no such written communications or research reports exist. 4. Please provide the disclosure required by Item 103 of Regulation S-K or advise. We have revised the disclosure on page 57 of the Registration Statement as requested. Securities and Exchange Commission Page 3 June 20, 2014 5. Please disclose any prior performance information for other SPACs with which your control persons previously were or are concurrently associated or advise. None of the Company’s control persons has previously been associated with any other similarly structured blank check company.We have included such disclosure on page 46 of the Registration Statement. Prospectus Cover Page 6. Please revise your disclosure to make the cover page more legible, including increasing the font size to at least 10-point modern type. Please refer to Rule 420 of Regulation C and Item 501 of Regulation S-K. We have revised the cover page of the prospectus to make it more legible as requested. 7. We note that your initial stockholders have “agreed to introduce the underwriters in this offering to investors that are interested in purchasing at least $30,000,000 of the units being offered.” We further note your disclosure that it “is a condition of this offering that at least $10,000,000 of the units being offered hereby are purchased by investors introduced by our initial stockholders” Please advise whether the securities have already been offered to these individuals and whether a commitment has been received from these individuals to purchase these securities. We may have further comment. We have been advised by the Company and the representative of the underwriters in this offering that the above-referenced securities have not yet been offered and no commitment has been received from any individuals relating thereto. Prospectus Summary, page 1Private Placements, page 3 8. We note your disclosure that your initial stockholders purchased 1,150,000 shares of common stock for an aggregate purchase price of $25,000, or approximately $0.02 per share. Please revise to disclose how you determined the purchase price of the insider shares. We have revised the disclosure on page 3 of the Registration Statement as requested. 9. We note that, with respect to the insider shares and the private units, the initial stockholders have agreed to certain voting provisions, to certain provisions with respect to an amendment to your amended and restated certificate of incorporation, to certain conversion provisions and to waive certain liquidation distribution rights. Please revise your disclosure to indicate whether these provisions were provided in written agreements, and if so, please file such agreements as exhibits to this registration statement or advise. We have revised the disclosure on page 3 of the Registration Statement to indicate that such provisions will be included in a written agreement with the Company.The form of such written agreement will be filed as exhibit 10.1 to the Registration Statement. Securities and Exchange Commission Page 4 June 20, 2014 We note your disclosure in the second bullet point on page 8. Please expand your disclosure to provide more detail regarding the expenses that will be reimbursed. Please disclose any such expenses to date. We have revised the disclosure on page 8 of the Registration Statement as requested. Risk Factors, page 14 Please revise your filing to include a risk factor addressing that there is no net-cash settlement of the rights. We have revised the disclosure on page 17 of the Registration Statement as requested. We note your risk factor disclosure on page 16. To the extent applicable, please also include risk factor disclosure regarding the timing delays that may be associated with these third party claims or the filing of bankruptcy. We have revised the disclosure on page 16 of the Registration Statement as requested. We note your risk factor disclosure on page 17. To the extent applicable, please also include a risk factor discussing the fact that insiders who purchase shares in the private placement may be able to exercise their warrants at times that the purchasers in the IPO may not. We wish to respectfully advise the Staff that no warrants are being sold in the public offering or in the private placement.Accordingly, we have not revised the disclosure in the Registration Statement in response to this comment. Dilution, page 36 Please revise your filing to disclose that the dilution table does not include the impact of issuing additional private units if investors introduced by the initial stockholders do not purchase at least $30,000,000 of the units being offered. We respectfully direct the Staff to the final sentence in the first paragraph of the Dilution section on page 36 of the Registration Statement which already indicates that the dilution presentation assumes that no private commission units are issued.Accordingly, we have not revised the disclosure in the Registration Statement in response to this comment. Securities and Exchange Commission Page 5 June 20, 2014 Please clarify that the first table does not take into account the over-allotment. Also, for both tables, please indicate by footnote or in tabular format what the per-share dilution would be when the over-allotment is taken into account. We have revised the disclosure on page 36 of the Registration Statement as requested. We note your disclosure in footnote (1) in the second table. Please separately break out the average price per share for the initial/insider shares and the private shares. We have revised the disclosure on page 36 of the Registration Statement as requested. Facilities, page 56 We note your disclosure that your office space in New York is being provided by an affiliate at no cost. Please revise your disclosure to identify the affiliate. Please also revise to describe this arrangement in your “Related Party Transactions” and “Certain Transactions” sections. In addition, we note your disclosure that you also have offices in Beijing, China. Please disclose if these offices are also provided by an affiliate at no cost and, if so, revise to identify the affiliate. We have revised the disclosure on pages 40, 56 and 72 of the Registration Statement as requested. Employees, page 56 Please revise to disclose the amount of time your executive officers will devote to the business. We have revised the disclosure on page 56 of the Registration Statement as requested. Conflicts of Interest, page 64 In the third bullet, please describe this conflict and its potential consequences in greater detail. We note your related disclosure on page 18. We have revised the disclosure on page 65 of the Registration Statement as requested. Securities and Exchange Commission Page 6 June 20, 2014 Principal Stockholders, page 67 We note you reference your “initial stockholders” throughout the document. We further note your disclosure under this heading that you only have one stockholder, Best Apex Limited, of which Mr. Hao is the sole officer and director. Please revise your disclosure in footnote 3 to clarify whether Mr. Hao controls the voting and dispositive power of the common stock owned by Best Apex Limited. In addition, to the extent that Mr. Hao is the sole initial stockholder please revise throughout the document to clarify that you have only one initial stockholder. We have revised the disclosure on page 68 of the Registration Statement to indicate that Mr. Hao controls the voting and dispositive power of the common stock owned by Best Apex Limited as requested.We advise the Staff that subsequent to the initial submission of the draft Registration Statement, Best Apex Limited transferred certain of its shares of common stock to other holders and, as a result, there are multiple stockholders of the Company.The principal stockholder table has been adjusted to reflect such transfers. Underwriting, page 78 Please revise to disclose any historical banking and commercial dealings between the underwriter(s) and the company or its affiliates, or confirm that there have been no such dealings. We confirm that there have been no historical banking and commercial dealings between the underwriters and the Company or its affiliates. Financial Statements Notes to Financial Statements, page F-7 Note 3 – Proposed Public Offering, page F-10 If true, please tell us and revise your footnote to disclose that the over-allotment option to purchase 600,000 units does not allow for net-cash settlement. The above-referenced option is not an option to purchase additional securities like a unit purchase option or other warrant typically issued to underwriters as underwriting compensation in offerings – it is simply the right granted to the underwriters to purchase additional units in the public offering if the offering is over-subscribed for.Accordingly, we respectfully believe it is not appropriate to include the Staff’s requested language.Nevertheless, we wish to advise the Staff that in no event will the Company be required to net cash settle any option or right with respect to this offering. Securities and Exchange Commission Page 7 June 20, 2014 Part II. Information Not Required in Prospectus, page II-1 Item 15. Recent Sales of Unregistered Securities, page II-3 Please revise your disclosure to name the “stockholder” and the “initial stockholders” under this heading. Please refer to Item 701(b) of Regulation S-K. We have revised the disclosure on page II-4 of the Registration Statement as requested. Item 16. Financial Statements and Exhibits, page II-4 Please advise us as to whether you intend to file a legal opinion. We note your disclosure regarding legal matters on page 81. A legal opinion has been filed as an exhibit to the registration statement.Page II-4 of the Registration Statement has been revised to reflect such exhibit filing. We note the exhibit list includes “form of” agreements. Please advise us if you do not intend on filing final, executed agreements prior to effectiveness of the registration statement. The above-referenced agreements filed as exhibits will not be executed until the effective date of this offering.However, such agreements will be filed in the format in which they will be executed. ***** Securities and Exchange Commission Page 8 June 20, 2014 If you have any questions, please do not hesitate to contact me at the above telephone and facsimile numbers. Very truly yours, /s/Jeffrey M. Gallant Jeffrey M. Gallant JMG/kab Enclosures cc:Mr. Richard Xu Securities and Exchange Commission Page 9 June 20, 2014 EXHIBIT A
